* Corpus Juris-Cyc. References: Taxation, 37Cyc, p. 739, n. 30, 31.
In 1923 the appellee, a hotel company, erected a building in the city of Jackson, a part of which it uses for hotel purposes and a part of which it rents to tenants for commercial purposes. The lot on which this building is situated, and certain personal property used by the appellee in connection with its hotel, were assessed for municipal taxation by the city of Jackson for the year 1925. The appellee appealed to the court below from this assessment; and from a judgment there annulling the assessment, the city has brought the case to this court.
The exemption claimed by the appellee is based on two resolutions adopted by the city of Jackson, one of which was adopted before and the other after the appellee's building was erected. The first of the resolutions grants to the appellee, by name, an exemption from municipal taxation for five years beginning February 1, 1924, on "the new permanent hotel . . . proposed to be constructed" by it in the city of Jackson. The other resolution, adopted after the building was erected and the hotel opened to the public, grants to the appellee, by name, an exemption from municipal taxation for the period covered by the first resolution on its "new twelve-story building with basement and power house appurtenant."
Several questions are presented by the record, but the conclusion we have reached as to one of them will render unnecessary any consideration of the others.
The statute under which these resolutions were adopted is chapter 259, Laws of 1922, which provides:
"That all permanent new hotels and all permanent additions constructed of new material to existing hotels which shall hereafter be constructed before the first day of January, 1924, shall be exempt from county and municipal taxation for a period of five years, at the discretion of the board of supervisors of the county and the governing authorities of the municipality where such hotel *Page 141 
is to be located, such exemption to commence from February first following the date of the commencement of the work."
If this statute should be construed to authorize a county or municipality to grant the exemption therein provided to particular hotels, and not, at the same time, to all other hotels of the character described in the statute, it would violate section 112 of the Constitution, which applies to municipalities (Adams v. Bank, 75 Miss. 701, 23 So. 395), and under which all property of the same class must be taxed alike.
In order to be valid under section 192 of the Constitution the statute must be construed, not as authorizing a county or municipality to exempt particular hotels within its jurisdiction and of the character therein described from taxation, but as authorizing them to exempt all such hotels from taxation for a period of five years. Equality of taxation is one of the dominant notes of our present Constitution, is expressly required by section 112, and was not intended to be departed from in section 192 thereof.
Neither section 192 of the Constitution nor the statute here enacted pursuant thereto contemplates or authorizes a special exemption applicable only to a particular hotel, but, on the contrary, they both contemplate a general exemption embracing all property of a particular class. The exemption here claimed should not have been granted not to the appellee specifically, but to all hotels within the city of Jackson of the character described in the statute.
The judgment of the court below will be reversed, and the assessment appealed from will be affirmed.
Reversed, and judgment here for the appellant.
Reversed. *Page 142